Citation Nr: 1231503	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the residuals of a left knee fracture, claimed as a bilateral knee disability.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant was on active duty in the United States Army from August 2008 to January 2009.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision of June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
 
The appellant has now come before the VA claiming that she suffers from the residuals of a "stress fracture" of the left knee that she believes began in or was caused by her military service.  While the RO has obtained a medical examination in conjunction with this claim, a closer review of that medical examination reveals that the examiner who provided the examination did not have all of the requisite information before her prior to conducting the examination.  That is, per the VA General Medical Examination report of May 26, 2009, the examiner admitted that she did not have the appellant's service medical treatment records before her when she was examining the appellant.  While the examining doctor did provide an addendum to her examination in June of 2009, the addendum report did not address any of the assertions made by the appellant, including her lay statements concerning her symptoms in service and after service.  Additionally, the addendum, in offering an opinion regarding the etiology of the left knee addresses the right knee (see paragraph 4 of the June 2009 VA addendum).  Given the foregoing, the Board finds that an additional examination and opinion is needed to determine the etiology of any current left knee disability.

Added to this is the fact that the appellant has indicated, in her VA Form 9, Appeal to the Board of Veterans' Appeals, dated March 3, 2010, that she has her full medical records and bone scan images on CD.  She has insinuated that the records she has possibly contains information that might not be of record.  VA has a duty to make attempts to obtain these records as they may be relevant to her claim for service connection.

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development: 

1.  The AMC/RO should contact the Veteran and ask that she identify all sources of medical treatment received since her discharge from service in January 2009 for any disability of the left knee, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2011). 

2.  The AMC/RO should request from the Veteran that she provide copies of all pertinent records pertaining to the left knee that she has in her possession, to include a copy of any images pertaining to the left knee.  The AMC/RO is instructed to inform the appellant that the Court has held that the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant should also be told that if she wishes help in the processing of her claim, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Any records obtained should be included in the claims folder for review.  

3.  Only after all of the Veteran's medical records have been obtained and then included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from a left knee disability.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  Moreover, the examiner must specifically indicate that he/she has reviewed all of the appellant's service medical treatment records, including any records that may have been obtained from the appellant as a result of this remand.  All necessary tests should be conducted, including bone scans, and the examiner should review the results of any testing prior to completion of the report.  Again, the examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder. 

The examiner should express an opinion as to whether the appellant now suffers from a disability of the left knee.  If she does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's military service from August 2008 to January 2009, including any incidents therein (i.e. training, exercise, etc.) or to any stress fracture of the left knee which is found to have been incurred in service.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions, as well as the lay statements/arguments of record concerning the left knee.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions, i.e., that she now suffers from a disability that is related to the difficulties she suffered from while on active duty, including exercises, training, stress fractures, etc.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disability is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinion requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is advised that failure to cooperate by reporting for examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2011) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


